DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on July 25, 2022 is acknowledged. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3-5, there is no antecedent basis for “M”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drzal et al (US 2009/0311436).
Regarding claims 1, 3-4 and 9, Drzal ‘436 teaches a thermoset molded article ([0051]).  Given that it is molded into an article, any molded article inherently has a surface region and a central bulk region.  The article comprises a thermoset resin formulation such as an unsaturated polyester ([0051]) cured in a mold which defines a matrix with a shape of the article.  It has a graphitic filler dispersed in the matrix.  The filler is xGnP-15 ([0051]), which is an exfoliated graphite nanoplatelet ([0048]).
Regarding claim 5, Drzal ‘436 teaches that the graphite layers are separated and does not have particular order ([0040]) and therefore, it is considered a turbostratic carbon.
Regarding claim 6, Drzal ‘436 teaches that the article further comprises a particulate filler of calcium carbonate ([0051]).
Regarding claim 7, Drzal ‘436 teaches that the graphitic is present from 1 to 10 total weight percent ([0029], examples)
Regarding claim 11, Drzal ‘436 teaches that the surface region is set up for electrostatic painting ([0045]) which means that it is adapted to receive a coating that renders the article with an automotive high gloss finish.  
Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al (US 2007/0125493).
	Regarding claims 1, 3 and 9, Jang teaches a thermoset molded article having a core (central bulk region) and a top and bottom sheet surrounding the core (surface regions).  Jang teaches that the core is a thermoset resin cured ([0055]) to define a matrix with the shape of the article and a graphitic filler dispersed in the matrix.  Example 20 of Table 1 shows that the core has a resin which is a vinyl ester resin and nano graphene platelets dispersed within the resin.
	Regarding claim 2, Jang teaches that the sheets are flexible graphite sheets (Abstract) and therefore, has close to 100 % graphitic filler concentration, while the core is approximately 10 % by weight graphitic filler.  Therefore, the surface region has a greater concentration of the graphitic filler than compared to that of the bulk region.
	Regarding claim 10, Jang teaches that the thermoset resin composition is a sheet molding composite paste ([0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzal et al (US 2006/0231792).
	Regarding claims 1, 3-4 and 7-8, Drzal ‘792 teaches a thermoset molding article ([0135]).  Given that it is molded into an article, any molded article inherently has a surface region and a central bulk region. The article is ([0116]) cured in a mold which defines a matrix with a shape of the article.  It has a graphitic filler dispersed in the matrix.  The filler is an exfoliated graphite nanoplatelet ([0135]). Drzal ‘792 teaches that the composition contains up to 50 % by volume of the graphitic filler ([0031]) which overlaps the claimed range from 0.01 to 1 % wt. percent or 1 to 10 wt. % (see paragraph [0101] for volume to weight comparison).
	While not explicitly exemplified, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Drzal ‘792 to arrive at the presently claimed invention.  It would have been nothing more than using a known components in a typical manner to achieve predicable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764